Title: Thomas Jefferson to Louis H. Girardin, 31 July 1816
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello July 31. 16.
          
          Your favor of the 27th is recieved, covering the resolution I had asked, which I now return with thanks for the use of it. I learn with pleasure that we are not to lose the benefit of your labors on our history, which I had begun to fear from it’s delay. Your letter gives me the first information of the state of your health, and I am sensible of the power of the paternal motives which induce you to think still of continuing in the lower country. I have no doubt you can make more money there. but would it not be better for your family that your life and health should be continued with less profit, than with greater gains under the present risk? and would not the combination of the business of a bookseller and editor of a paper at Staunton or Winchester, or of the writing for a paper, and taking perhaps a few Mathematical students, ensure more permanently the good of your family with the preservation of your life, health & happiness? of
			 these things you are the best judge. I can only assure you of my best wishes for them all.
          Th: Jefferson
        